CHARLES J. SCHUCK, Judge.
While claimant’s car was following state road commission truck #630-67, at and on what is known as project no. 184-c, in Marshall county, West Virginia, it seems that the said truck stopped, and as tile car of claimant started to pulll out and pass said state road truck the truck started to back without notice to claimant, and by such action on the part of the operator of the state road commission truck it collided with claimant’s car causing damage in the sum of $10.00.
The accident happened January 4, 1943, at about 9:45 a. m. The record reveals that the accident was caused by the negligence of the state truck driver, and the state road commission recommends that the claim be approved for payment, which action is concurred in by the special assistant to the attorney general.
We are therefore of the opinion that from the record as submitted an award of ten dollars ($10.00) should be made to the claimant, W. L. Stiles, and such recommendation is made accordingly to the Legislature.